Case 4:18-cr-OO412 Document 39 Filed on 12/14/18 in TXSD Page 1 of 22

UNITED sTATEs DISTRICT CoURT
soUTHERN DISTRICT or TEXAs

HOUSTON DIVISION
UNITED STATES OF AMERICA §
v. § CRIMINAL NO. 18-CR-412-SZ
XIANGYU ZHANG §
Defendant. §
PLEA AGREEMENT

 

The United States of Arnerica, by and through Ryan K. Patrick, United States Attorney for
the Southern District of Texas, and Alamdar S. Hamdani, Assistant United States Attorney, and
the defendant, Xiangyu Zhang (“Defendant”), and Defendants counsel, pursuant to Rules
ll(c)(l)(A) and ll(c)(l)(B) of the Federal Rules of Criminal Procedure, state that they have
entered into an agreement, the terms and conditions of Which are as follows:

Defendant’s Agreement

l. Defendant agrees to plead guilty to Counts One and Seven of the Second Superseding
lndictment. Count One charges Defendant With being an alien in possession of a firearm in
violation of Title 18, United States Code, Section 922(g)(5). Count Seven charges Defendant
With aggravated identity theft in violation of Title 18, United States Code, Section 1028A(a)(l).
Defendant, by entering this plea, agrees that he is Waiving any right to have the facts that the law
makes essential to the punishment either charged in the indictment, or proved to a jury or proven
beyond a reasonable doubt. Additionally the Parties have agreed that Defendant shall be l
removed from the United States as described in Addendum II to this Plea Agreement, Which is

incorporated by reference

 

Case 4:18-cr-OO412 Document 39 Filed on 12/14/18 in TXSD Page 2 of 22

Punishment Ranges
2. The statutory maximum penalty for each violation of Title 18, United States Code,
Section 922(g)(5), is imprisonment of not more than lO years and a fine of not more than 3250,000.
Additionally, Defendant may receive a term of supervised release after imprisonment of up to three
years. See Title 18, United States Code, sections 3559(a)(3) and 3583(b)(2). Defendant
acknowledges and understands that if he should violate the conditions of any period of supervised
release which may be imposed as part of his sentence, then Defendant may be imprisoned for up

to two years, without credit for time already served on the term of supervised release prior to such

 

violation. See Title 18, United Stated Code, sections 3559(a)(3) and 3583(€)(3). Defendant
understands that he cannot have the imposition or execution of the sentence suspended, nor is he
eligible for parole.

3. The statutory penalty for each violation of Title 18, United States Code, Section
1028A(a)(1), is two years of imprisonment to run consecutively to any other term of imprisonment
imposed in this case, and a fine of not more than $250,000. Additionally, Defendant may receive
a term of supervised release after imprisonment of up to one year. See Title 18, United States
_ Code, sections 3559(a)(5) and -3583(b)(3). lDefendant acknowledges and understands that if he
should violate the conditions of any period oic supervised release which may be imposed as part of
his sentence, then Defendant may be imprisoned for up to one year, without credit for time already
served on the term of supervised release prior to such violation. See Title 18, United Stated Code,
sections 3559(a)(5) and 3583(€)(3). Defendant understands that he cannot have the imposition or

execution of the sentence suspended, nor is he eligible for parole.

 

Case 4:18-cr-OO412 Document 39 Filed on 12/14/18 in TXSD Page 3 of 22

Mandatory Special Assessment

4. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.005 per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o
District Clerk’s Oftice, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

Immigration Consequences

5. Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status. Defendant understands that if he is not a citizen of the United States, by
pleading guilty he may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant’s attorney has advised Defendant of the
potential immigration consequences resulting from Defendant’s plea of guilty and agreeing to the
terms of this Plea Agreement, including removal from the United States and inadmissibility

thereafter as fully described in Addendum Il. Defendant has been advised that entering into this

 

Plea Agreement will result in his removal from the United States, a bar to his returning to the
United States without express, written permission to do so from the Secretary of the Department
of Homeland Security or his delegate, and loss of any and all rights that attach to, inter alia, being
charged in immigration removal proceedings See Addendum ll to this Plea Agreement for all
Immigration Consequences. y
Cooperation

6. The parties understand this agreement carries the potential for a motion for departure

under Section 5Kl.l of the Sentencing Guidelines. Defendant understands and agrees that

3

 

Case 4:18-cr-OO412 Document 39 Filed on 12/14/18 in TXSD Page 4 of 22

whether such a motion is filed will be determined solely by the United States through the United
States Attorney for the Southern District of Texas. Should Defendant’s cooperation, in the sole

judgment and discretion of the United States, amount to “substantial assistance;” the United States

 

reserves the sole right to file a motion for departure pursuant to Section 5Kl .l of the United States
Sentencing Guidelines. Defendant further agrees to persist in that plea through sentencing, fully
cooperate with the United States, and not oppose the forfeiture of assets contemplated in
paragraphs 23 to 25 of this agreement Defendant understands and agrees that the United States
will request that sentencing be deferred until that cooperation is complete

7. Defendant understands and agrees that “fully cooperate,” as that term is used herein,
includes providing all information relating to any criminal activity known to Defendant, including
but not limited to immigration, firearm, wire and bank fraud, and identity theft violations.
Defendant understands that such information includes both state and federal offenses arising
therefrom. ln that re gard:

(a) Defendant agrees that this plea agreement binds only the United States

Attorney for the Southern District of Texas and Defendant; it does not bind any

other United States Attorney or any other unit of the Department of Justice;

(b) Defendant agrees to testify truthfully as a witness before a grand jury or in

any other judicial or administrative proceeding when called upon to do so by the

United States. Defendant further agrees to waive his Fifth Amendment privilege

against self-incrimination for the purpose of this agreement;

(c) Defendant agrees to voluntarily attend any interviews and conferences as
the United States may request;

(d) Defendant agrees to provide truthful, complete and accurate information
and testimony and understands any false statements made by the defendant to the
Grand Jury or at any court proceeding (criminal or civil), or to a government agent
or attorney, can and will be prosecuted under the appropriate perjury, false
statement, or obstruction statutes;

Case 4:18-cr-OO412 Document 39

(e) Defendant agrees to provide

Filed on 12/14/18 in TXSD Page 5 of 22

to the United States all documents in his

possession or under his control relating to all areas of inquiry and investigation; and

(t) Should the recommended departure, if any, not meet Defendant’ s
expectations, the Defendant understands that he remains bound by the terms of this

 

agreement and cannot, for that reason

Waiver of Appea

alone, withdraw his plea

l and Collateral Review

8. Defendant is aware that Title 28, United States Code, section 1291 , and Title 18, United

States Code, section 3742, afford a defendant the right to appeal the conviction and sentence

'imposed. Defendant is also aware that Title 28, United States Code, section 2255 , affords the right

to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and

sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or

“collaterally attack” the conviction and sentence, except that Defendant does not waive the right

to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on

collateral review in a motion under Title 28, United States Code, section 2255. Defendant’s

knowing and voluntary waiver of the right

to appeal or collaterally attack the conviction and

sentence includes waiving the right to raise on appeal or on collateral review any argument that

(l) the statute(s) to which the defendant is pleading guilty is unconstitutional and (2) the admitted

 

conduct does not fall within the scope of the

statute(s). ln the event Defendant files a notice of

appeal following the imposition of the sentence or later collaterally attacks his conviction or

sentence, the United States will assert its rights under this agreement and seek specific performance

of these waivers.

9. ln agreeing to these waivers, Defendant is aware that a sentence has not yet been

determined by the Court. Defendant is also

aware that any estimate of the possible sentencing

5

 

Case 4:18-cr-OO412 Document 39 Filed on 12/14/18 in TXSD Page 6 of 22

range under the sentencing guidelines that he may have received from his counsel, the United
States or the Probation Office, is a prediction and not a promise, did not induce his guilty plea, and
is not binding on the United States, the Probation Office or the Court. The United States does not
make any promise or representation concerning what sentence the defendant will receive.
Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See> United States v. Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult the Sentencing
Guidelines and must take them into account when sentencing Defendant, the Court is not bound

to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

 

lO. Defendant understands and agrees that each and all waivers contained in the
Agreement are made in exchange for the concessions made by the United States in this plea
agreement l
The United§ States Agreements
ll. The United States agrees to each of the following: '

(a) lf Defendant pleads guilty §to Counts One and Seven of the second
superseding indictment and persists in that plea through sentencing, and if the Court
accepts this plea agreement, the United States will move-to dismiss any remaining
counts of the second superseding indictment at the time of sentencing;

(b) lf the Court determines that Defendant qualifies for an adjustment under
section 3El.l(a) of the United States§Sentencing Guidelines, and the offense level
prior to operation of section 3El.l(a)`? is 16 or greater, the United States will move
under section 3El.l(b) for an additional one-level reduction because Defendant
timely notified authorities of his or her intent to plead guilty, thereby permitting the
United States to avoid preparing for trial and permitting the United States and the
Court to allocate their resources more efficiently

 

Case 4:18-cr-OO412 Document 39 Filed on 12/14/18 in TXSD Page 7 of 22

Agreement Binding - Southern District of Texas Only

l2. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the indictment This plea agreement binds only the United States
Attorney’s Office for the Southern District of Texas and Defendant. lt does not bind any other
United States Attorney’s Office. The United States Attorney’s Office for the Southern District of
Texas will bring this plea agreement and the full extent of Defendant’s cooperation to the attention
of other prosecuting offices, if requested

United States Non-Waiver of Appeal

 

13. The United States reserves the right to carry out its responsibilities under guidelines
sentencing Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation cfa presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6Al .2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was determined

Sentence Determination

 

14. Defendant is aware that the sentence will be imposed after consideration of the United

States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the

 

Case 4:18-cr-OO412 Document 39 Filed on 12/1'4/18 in TXSD Page 8 of 22

provisions of Title lS, United States Code, section 3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be

imposed is within the sole discretion of the sentencing judge after the Court has consulted the

 

applicable Sentencing Guidelines Defendant understands and agrees that the parties’ positions
regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
imposed is within the discretion of the sentencing judge. lf the Court should impose any sentence
up to the maximum established by statute, or should the Court order any or all of the sentences
imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement
Rights at Trial

15. Defendant understands that by': entering into this agreement, he surrenders certain
rights as provided in this plea agreement Defendant understands that the rights of a defendant
include the following:

(a) lfDefendant persisted in a plea of not guilty to the charges, defendant would

have the right to a speedy jury trial with the assistance of counsel The trial may

be conducted by a judge sitting without a jury if Defendant, the United States, and

the court all agree. :

(b) At a trial, the United States would be required to present witnesses and other

evidence against Defendant. Defendant would have the opportunity to confront

those witnesses and his attorney would be allowed to cross-examine them. ln turn,

Defendant could, but would not be required to, present witnesses and other

evidence on his own behalf. lf the witnesses for Defendant would not appear

voluntarily, he could require their attendance through the subpoena power of the
court; and -

 

Case 4:18-cr-OO412 Document 39 Filed on 12/14/18 in TXSD Page 9 of 22

(c) At a trial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to

testify. However, if Defendant desired to do so, he could testify on his own behalf.

Factual Basis for Guilty Plea

16. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Counts One and Seven of the indictment lf this case were to proceed to trial, the United States
could prove each element of the offense beyond a reasonable doubt The following facts, among
others would be offered to establish Defendants guilt:

a. Xiangyu Zhang is a Chinese national who entered the United States on
lanuary 14, 2016 with a B-2 non-immigrant visa with authorization to remain in the United
states until J'uly 13, 2016. Zhang stayed beyond the time allowed and is no longer in legal
status in the United States.

b. Zhang, while in the United States and out of status, possessed several

firearms, including (l) an Anderson Manufacturing, model Al\/l-l$, .223 caliber rifle,

bearing serial number 2365 8F l 3 manufactured in Kentucky; (2) Smith and Wesson, model

 

SW4OVE, .40 caliber semi-automatic pistol, bearing serial number HFN1686
manufactured in Connecticut; and (3) a Citadel, model ACP, .45 caliber pistol, bearing
serial number ClT01026'8 manufactured in the Philippines. The Bureau of Alcohol,
Tobacco, Firearms and Explosives (“ATF”) investigated whether the above firearms
traveled in or affected interstate or foreign commerce, and determined that all of the
firearms above had traveled in or affected interstate or foreign commerce

c. Zhang first came to the attention of federal law enforcement agencies when
he entered an internet chat session on the United States Department of Veteran’s Affairs

' 9

 

Case 4:18-cr-OO412 Document 39 Filed on 12/14/18 in TXSD Page 10 of 22

Crisis Line on July 3, 2018 and threated to kill school children by using firearms On luly
10, 2018, Zhang was arrested by law enforcement at a gas station located close to his

residence in La l\/larque, Texas. At the time of his arrest he was sitting in a vehicle in

 

possession of two firearms, the Al\/l-15 rifle and the Smith &Wesson .40 caliber pistol.
Both firearms had rounds in the chamber. The search incident to arrest also yielded

ammunition, electronics, and a United States passport belonging to L.C.

 

d. Af`ter his arrest, law enforcement continued to investigate Zhang, including
why he possessed L.C.’s United States passport The investigation revealed that while in
the United States and out of status he engaged in several types of illegal conduct, ranging
from the possession of another firearm to fraud and identity theft crimes.

e. ,Starting with L.C.’s passport, on August 9, 2017, L.C. ordered a ride service
from Uber. Zhang showed up as her Uber driver, and after they arrived at her destination, n
L.C., who was sitting in the front seat with her purse on the floor, exited the vehicle to
retrieve her bags. As soon as she took out her bags, Zhang drove off with her purse The
purse, valued retail at $1,200, contained a wallet with 31,800.00 in cash, as well as credit
cards and L.C.’s passport Within hours of stealing her purse, Zhang, while using L.C.’s
identity without her permission, attempted to purchase several items online using her name,
credit card number, and address. lncluded in his attempted purchases were high end
electronics from Apple, lnc.

f. As mentioned earlier, vvhen Zhang was arrested, he was found with L.C.’s
passport Also in his possession was a Samsung phone And in that phone was a picture of
a US passport page with Zhang’s picture and L.C.’s U.S. passport number.

10

 

Case 4:18-cr-OO412 Document 39 Filed on 12/14/18 in TXSD Page 11 of 22

g. ln March 2018, Zhang engaged in another scheme On March 2, 2018,
Zhang went into a Bank of America location, withdrew $4,000 cash for a cashier’s check
made out to Stewart Title in relation to a house he was purchasing Then on March 4,
2018, he called Bank of America and claimed that he had not withdrawn the $4,000 and
that someone else had used his card to take the money. VBank of America credited his
account while it investigated the claim. ln the meantime, Zhang withdrew the $4,000
moving it to another account When Bank of America determined that Zhang had made
the original $4,000 withdrawal on March 2, 2018, Zhang’s account had already been
depleted.

h. On March 12,` 2018, Zhang executed the same bank fraud scheme as above,

 

this time withdrawing $7,123.39 from a second Bank of America account also for a
cashier’s check to Stewart Title. He falsely claimed to Bank of America, on March 13,

2018, that someone else had withdrawn the $7,123.39 from his bank account, not him.

 

And again, like the $4,000, when Bank of America discovered Zhang had lied to them,
there were no money left in his account

i. On March 13, 2018, Zhang was in possession of a third firearm, the Citadel,
.45 caliber pistol, a firearm he took on a trip from the Houston area to Dallas where Zhang
was going to attend a commercial truck driving class the next day on March 14, 2018.
Before the class began he had to submit toa random drug test and empty his pockets ln
his pocket was the .45 caliber pistol. Dallas police officers were called, and they
confiscated the firearm.

j. On or about June 29, 2018, Zhang stole an lRS refund check from his

ll

 

Case 4:18-cr-OO412 Document 39 Filed on 12/14/18 in TXSD Page 12 of 22

neighbor, K.O.’s mailbox. The check, made out to K.O., was in the amount of $1,014.
Zhang then deposited the check into his Chase Bank account by taking an image of the
check, and then making an online deposit
Breach of Plea Agreement
17. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea

agreement and Defendants plea and sentence will stand. lf at any time Defendant retains,

 

conceals, or disposes of assets in violation of this plea agreement or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea
agreement, and all leads derived therefrom, will be used against defendant in any prosecution
Restitution, Forfeiture, and Fines - Generally

18. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he has any financial interest
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest unless Defendant obtains the prior written permission of the
United States.

19. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 )r similar form) within 14 days of signing this plea
agreement Defendant agrees to authorize the release of all financial information requested by

12

 

Case 4:18-cr-OO412 Document 39 Filed on 12/14/18 in TXSD Page 13 of 22

the United States, including, but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security

information Defendant agrees to discuss and answer any questions by the United States relating

 

to Defendant’s complete financial disclosure

20. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of his assets to deliver all funds and records of such assets to the United States.

21. Defendant understands that forfeiture, restitution and fines are separate components

of sentencing and are separate obligations

 

Restitution

22. Defendant agrees to pay full restitution to the victims regardless of the counts of
conviction Defendant stipulates and agrees that as a result of his criminal conduct, the victim(s)
incurred a monetary loss of at least $15,137.d7. Defendant understands and agrees that the Court
will determine the amount of restitution to fully compensate the victims. l)efendant agrees that
restitution imposed by the Court will be due and payable immediately and that Defendant will not
attempt to avoid or delay payment Subject to the provisions of paragraph 8 above, Defendant
waives the right to challenge in any manner, including by direct appeal or in a collateral

proceeding, the restitution order imposed by the Court.

13

 

Case 4:18-cr-OO412 Document 39 Filed on 12/14/18 in TXSD Page 14 of 22

Forfeiture

23. Defendant stipulates and agrees that the property listed in the lndictment’s Notice of
Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the
' forfeiture of that property. ln particular but without limitation, Defendant stipulates that,
pursuant to 18 U.S.C. § 924(d)(1), the following specific property is subject to forfeiture: (l) an
Anderson Manufacturing, model AM-l$, 223 caliber rifle, bearing serial number 23658F13

manufactured in Kentucky; (2) Smith and Wesson, model SW40VE, .40 caliber semi-automatic

 

pistol, bearing serial number HFN1686 manufactured in Connecticut; and (3) a Citadel, model
ACP, .45 caliber pistol, bearing serial number ClT010268 manufactured in the Philippines.
Defendant abandons and waives any and all interest he may have in, and he withdraws any claims
and petitions he has submitted to, all firearms, magazines, and ammunition which were seized in
connection with this case Defendant agrees not to contest the forfeiture of such firearms,
magazines, and ammunition (whether forfeited administratively or judicially), and he waives any
and all rights to notice of forfeiture or other procedural requirements for forfeiture of such firearms,
magazines, and ammunition Defendant also consents to the destruction of such firearms,
magazines, and ammunition

24. Defendant consents to the order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure
32.2(b)(4)(A).

25. Subject to the provisions of paragraph 8 above, Defendant waives the right to
challenge the forfeiture of property in any nianner, including by direct appeal or in a collateral
proceeding

14

 

Case 4:18-cr-OO412 Document 39 Filed on 12/14/18 in TXSD Page 15 of 22

Fines

26. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay

payment Subj ect to the provisions of paragraph 8 above, Defendant waives the right to challenge

 

the fine in any manner, including by direct appeal or in a collateral proceeding
Complete Agreement

27. This written plea agreement, consisting of 22 pages, including the attached
addendums of Defendant and his attorney, in addition to the “Factual Allegations in Support of
J udicial Removal” and the accompanying “Judicial Order of Removal” referenced in Addendum
ll to the plea agreement constitute the complete plea agreement between the United States,
Defendant, and Defendant’s counsel. No promises or representations have been made by the
United States except as set forth in writing in this plea agreement Defendant acknowledges that
no threats have been made against him/her and that he is pleading guilty freely and voluntarily

because he is guilty.

15

 

Case 4:18-cr-OO412 Document 39 Filed on 12/14/18 in TXSD Page 16 of 22

30. Any modification of this plea agreement must be in writing and signed by all parties.

, 2018.

 

Filed at Houston, Texas, on "" <JL/l L;[,/ / g

0 [ <;j
Subscribed and sworn to before me on D€

By:

APPROVED:

Ryan K. Patrick
United States Attorney

 

y prca ry 249/9
XIANGYU zHANG ’
Defendant

 

, 2018.

 

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

iy"’/ MM/

 

 

 

 

Alamdar S. m ani

Assistant United States Attorney
Southern District of Texas
Telephone: 713 567 9305
Facsimile: 713 718 3307

 

Deputy United States District Clerk

 

 

 

§\.
\
/0 A/\/\-\ \\ §
James"§afford
Attorney for Defendant

16

Case 4:18-cr-OO412 Document 39 Filed on 12/14/18 in TXSD Page 17 of 22

PLEA AGREEl\/,[ENT - ADDENDUM I

 

l have idlly explained to Defendant his rights with respect to the pending indictment l have
reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual and
Policy Statements and l have fully and carefully explained to Defendant the provisions of those
Guidelines which may apply in this case l have also explained to Defendant that the Sentencing
Guidelines are only advisory and the court may sentence Defendant up to the maximum allowed
by statute per count of conviction Further, l have carefully reviewed every part of this plea
agreement with Defendant. To my knowledge, Defendant’s decision to enter into this agreement

is an informed and volunta one

JAMEs sTAr-Foao> Dare/ l
Attorney for Defendant

1 have consulted with my attorney and fully understand all my rights with respect to the

 

indictment pending against me My attorney has fully explained, and l understand, all my rights
with respect to the provisions of the United :States Sentencing Commission’s Guidelines Manual
which may apply in my case l have read and carefully reviewed every part of this plea agreement

with my attorney. l understand this agreement and l voluntarily agree to its terrns.

>L/HW@WVZL-W) /Z/(J//g

xIANGYU zHANG ' Date
Defendant

 

17

 

Case 4:18-cr-OO412 Document 39 Filed on 12/14/18 in TXSD Page 18 of 22

PLEA AGREEMENT - ADDENDUM II

Defendant hereby knowingly, intentionally, voluntarily, and with advice of counsel,
agrees to the entry by this Court pursuant to§a J udicial Order of Removal to China. Defendant
hereby knowingly, intentionally, voluntarily, and with the advice of counsel, stipulates pursuant
to 8 U.S.C. § 1228[d](c)(5), that this Court may and shall enter such order of removal as a
condition of this plea agreement or as a condition of probation and does hereby waive the right to
notice and a hearing to adjudicate removability. Specifically, Defendant hereby knowingly,
intentionally, voluntarily and with advice of counsel, admits all allegations and concedes the
removal charges as stated in the Factual Allegations in Support of Judicial Removal and the
accompanying J udicial Order of Removal, and does not contest that he is removable from the

United States pursuant to 8 U.S.C. §1227(a) l)(B), in that, pursuant to this Plea Agreement, as a

 

nonimmigrant who after admission under Section 101(a)(15) of the Act remained in the United

States for a time longer than permitted, in violation of INA section 237 (a)(l)(B) of the

lmmigration and Nationality.
After consultation with counsel and understanding the legal consequences of so doing,

Defendant knowingly and voluntarily waives the right to notice and hearing provided for in 8

 

U.S.C. § 1228[d](c)(2) and further waives any and all rights to appeal, reopen, reconsider, or
otherwise challenge this J udicial Order of Removal. Defendant understands and knowingly
waives his right to a hearing before an immigration judge or any other authority under the
lmmigration and Nationality Act on the question of Defendant’s removability from the United
States. Defendant further understands the rights Defendant would possess in a contested
administrative proceeding and waives these r1 ghts, including Defendant’s right to examine the

18

 

Case 4:18-cr-OO412 Document 391 Filed on 12/14/18 in TXSD Page 19 of 22

evidence against him, to present evidence on his behalf, and to cross-examine witnesses
presented by the Government.
Defendant hereby knowingly, intentionally, voluntarily, and with advice of counsel,
waives his rights to any and all forms of relief or protection from removal, deportation or
exclusion under the lmmigration and Nation ality Act, as amended, and related federal

regulations These rights include, but are not limited to, the ability to apply for the following

 

forms of relief or protection from removal: y asylum (8 U.S.C. § 1158), a waiver pursuant to 8
U.S.C. §§ 1182(h), (i), (k), or (l), cancellation of removal (8 U.S.C. § 1229b), voluntary
departure (8 U.S.C. § 1229<:), withholding of removal (8 U.S.C. § 1231(b)(3)(B)), temporary
protected status (8 U.S.C. § 1254a), adjustment of status (8 U.S.C. § 1255), withholding or
deferral of removal under the United Nations Convention Against Torture and Other Cruel,
lnhuman or De grading Treatment or Punishment (Section 2242 of the Foreign Affairs Reform
and Restructuring Act of 1998, Pub. L. 105-277, 112 Stat. 2681, 2681-821; 8 C.F.R. §§ 208.16-
18, 1208.16-18), or any other possible relief or protection from removal available under the

United States Constitution, laws or treaty obligations of the United States. As part of this

 

agreement Defendant specifically acknowledges and states that he.has not been persecuted in,
and has no present fear of persecution in, China on account of his race, religion, nationality,
membership in a particular social group, or political opinion Similarly, Defendant further
acknowledges that he has not been tortured irr, and has no present fear of torture in, China.
Defendant acknowledges that because he has no current fear of persecution in China that he will
withdraw his asylum claim that was filed with The Department of Homeland Security, United

States Citizenship and lmrnigration Services prior to sentencing in this case

"19

 

Case 4:18-cr-OO412 Document 39 Filed on 12/14/18 in TXSD Page 20 of 22

Defendant hereby agrees to make the ludicial Order of Removal a public document,
waive his privacy rights, including his priva :y rights under 8 C.F.R. § 208.6.

Defendant hereby knowingly, intentionally, and voluntarily, and with advice of counsel, '
agrees and stipulates to cooperate with lmm:gration and Customs Enforcement (“ICE”) to
facilitate his removal from the United States, including, but not limited to: (l) remaining in

contact with a designated lCE point of contact and following all contact instructions that ICE

provides; (2) assisting ICE in the procurement of any travel or other documents necessary for

 

Defendant’s removal ; (3) meeting and cooperating with representatives of the country or
countries to which the Defendant’s removal is directed; (4) executing any forms, applications, or
waivers needed to execute or expedite Defendant’s removal; and (5) appear at the time and place
designated by ICE for purposes of removal, or for the purpose of temporary detention in
preparation for removal. Defendant further understands that his failure or refusal to assist ICE
in the execution of his removal shall breach this stipulation and agreement and may subject
Defendant to criminal penalties under 8 U.S.C. § 1253.

Defendant hereby knowingly, intentionally, voluntarily, and with advice of counsel,

concedes that the issuance and entry of the J udicial Order of Removal renders him inadmissible

 

to the United States. Defendant agrees that he will not enter, attempt to enter, or transit through
the United States without first seeking and obtaining permission to do so from the Secretary of
the Department of Homeland Security or other designated representatives of the United States
government Defendant stipulates that if he hereafter, without permission of the Secretary of the
Department of Homeland Security, enter, or attempts to enter the United States during that time,
he will not contest any criminal prosecution brought against him pursuant to 8 U.S.C. § 1326, for

20

 

Case 4:18-cr-OO412 Document 39 Filed on 12/14/18 in TXSD Page 21 of 22

unauthorized entry or attempted entry into the United States. Defendant also stipulates to the
admission into evidence in any such prosecution this agreement and the J udicial Order of
Removal.

Defendant agrees to accept a written order of removal as a final disposition of these

proceedings and waives any and all rights to challenge any provision of this agreement in any

United States or foreign court or tribunal.

21

 

ease 4:18-cr-00412 Documem 39_j

lf Defendant materially breaches the
Attorney’sOffice for the Southern District(
agreement
APPRov`ED;

_ RYAN K. PATRICK
UNITED STATES ATTORNEY
SOUTHERN DlSTRlCT OF TEXAS

l

Alamdar S. Ham fmi
Assistant United States Attorney
Southern District of Texas

 

Filed on 12/14/18 in TXSD Page 22 of 22

terms of this agreement, the United States

f Texas is relieved of its obligations under this

1 have carefully reviewed every part of this Addendum ll to the Plea Agreement with my

attorney. 1 understand and knowingly, intelligently, and voluntarily agree to its terms.

1 represent Defendant as legal counse

 

V//?/¢Qw % 242sz 7

 

xiANGYU zHANG “
Defendant

1. 1 have carefully reviewed with Defendant every

part of this Addendum ll to the plea agreement To my knowledge, Defendant’s decision to

make this agreement is an informed, knowinv

and voluntary one

  

 

nw\§(

 

$_/

§

@\
1

JAMES STAFFORD
Attorney for Defendant t

 

22

 

